Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Examiner's Amendment
An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicants, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it must be submitted no later than the payment of the Issue Fee.  Please change the following:
	 In the claim:
	In claim 1, lines 11-13, change “wherein an axial-radial bearing, comprising a cylindrical chamber filled with hydraulic fluid into which an end of the central vertical shaft is fitted is arranged to a lower end of the central vertical shaft” 
to –wherein a radial bearing is arranged to an upper end of the central vertical shaft; and
wherein an axial-radial bearing, comprising a cylindrical chamber filled with hydraulic fluid and  an end of the central vertical shaft is fitted into the hydraulic filled chamber, wherein the axial-radial bearing is arranged to a lower end of the central vertical shaft– 

In claim 6, lines 1-2, change “the axial-radial bearing” to –the hydraulic axial-radial bearing–

In claim 10: 
line 2, delete “the”.
	line 3, change “the rotor comprises a mass of” to –the mass of the rotor is–
	lines 11-12, change “the rotor is arranged with a cylindrical metal shaft in its central position and provide the connection” to –the  central vertical shaft comprising a cylindrical metal shaft  located in a central position thereof and provide a connection– 

The Examiner's Amendment to the record appears above is only for the purpose of resolving indefinite issue of lacking or having insufficient antecedent basis, without changing the scope of the claims.  
Should the changes be unacceptable to applicants, the applicants should contact the Examiner for an amendment or the Applicant may file an amendment, as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it must be submitted no later than the payment of the Issue Fee.

Allowable Subject Matter

	Claims 1-6 and 9-12 are allowed.  	 
	
Reason for Allowability
The following is an examiner's statement of reasons for allowance: in combination with other limitations recited in the claims, the primary reason for the allowance is the following inventive features: 
an axial-radial bearing [300-308], comprising a cylindrical chamber [300] filled with hydraulic fluid [303] and an end of the central vertical shaft [101/110] is fitted into the hydraulic filled chamber [300], wherein the axial-radial bearing is arranged to a lower end of the central vertical shaft [101/110], as in claim 1; or, 

an axial-radial bearing, comprising a cylindrical chamber filled with hydraulic fluid into which an end of the central vertical shaft is fitted, is arranged to a lower end of the central vertical shaft; an intermediate part of the rotor that extends radially out from the central vertical shaft, the intermediate part comprises a shoulder on an underside facing downwards; and a seat inside the housing enclosure for receiving the rotor in a resting mode, with the shoulder of the rotor supported by the seat, as in claim 11; or, 

an axial-radial bearing, comprising a cylindrical chamber filled with hydraulic fluid into which an end of the central vertical shaft is fitted, is arranged to a lower end of the central vertical shaft; and wherein the axial-radial bearing comprises a hydraulic lift function, a hydraulic fluid expansion tank and a hydraulic pump, for lifting the rotor to an operating mode position or lowering the rotor to a resting mode, as in claim 12.
	
The above paragraph with pictorial reference numbers are only for explaining the reason of allowability, without changing scope of the allowable claims. 
Comparing to the prior-art of the record, the cited prior art refs relate to hydraulic bearing or hydraulic damper providing suspension support in either axial or radial direction, but none of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features (see bolded italic font paragraphs above) in combination with other limitations recited in the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN NGUYEN whose telephone number is (571) 272-2030.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAN N NGUYEN/            Primary Examiner, Art Unit 2834